Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.136 Filed 10/18/19 Page 1 of 12




                           UNITED STATES OF AMERICA
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


  UNITED STATES OF AMERICA,                      HON. STEPHEN J. MURPHY III
       Plaintiff,                                Case No. 17-20542

  vs.

  MARTAZE DAVIS,

        Defendant.

  ____________________________/

             DEFENDANT DAVIS’ SENTENCE MEMORANDUM AND

                     REQUEST FOR DOWNWARD VARIANCE

        Now Comes the Defendant, Martaze Davis, by and through his attorney,

  Steven Scharg, and pursuant to 18 U.S.C. 3553(a), 18 U.S.C. 3553(b), and

  U.S.S.G. 5K2.20, requests that this Honorable Court grant his Motion for

  Downward Variance. In support of said Motion, Defendant Davis further states:

        1. On May 23, 2019, Defendant Davis plead guilty to Count One of the

  Indictment, charging Mr. Davis with Felon in Possession of a Firearm and

  Ammunition pursuant to 18 U.S.C. Section 922(g)(1) and 924.

        2. A Pre-Sentence Investigation Report was prepared on June 26, 2019.

        3. The offense conduct occurred on or about August 8, 2017, in the

  County of Wayne, State of Michigan.

        4. Defendant Davis accepted responsibility for his actions at the time of

  his plea on May 23, 2019.




                                         1
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.137 Filed 10/18/19 Page 2 of 12




         5. Defendant Davis is requesting a downward variance because the

  advisory guideline range is too harsh and it is “greater than necessary” to satisfy

  the purposes of sentencing.

         WHEREFORE, Defendant Davis respectfully requests that this Honorable

  Court grant his Motion for Downward Variance.


                                            Respectfully submitted,


                                            s/Steven Scharg_________
                                            STEVEN SCHARG
                                            Attorney for Defendant Davis
                                            615 Griswold, Suite 1125
                                            Detroit, Michigan 48226
                                            (313) 962-4090
                                            Mi Bar No. P43732
                                            Scharg1924@gmail.com
  Dated: October 18, 2019




                                           2
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.138 Filed 10/18/19 Page 3 of 12




                            UNITED STATES OF AMERICA
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  UNITED STATES OF AMERICA,                        HON. STEPHEN J. MURPHY III
       Plaintiff,                                  Case No. 17-20542

  vs.

  MARTAZE DAVIS,

         Defendant.

  ____________________________/

                 MEMORANDUM IN SUPPORT OF DEFENDANT’S
                    MOTION FOR DOWNWARD VARIANCE

         “[A] district court’s job is not to impose a reasonable sentence. Rather a

  district court’s mandate is to impose a sentence sufficient, but not greater than

  necessary, to comply with the purposes of section 3553(a)…’ United States v

  Foreman, 436 F.3d 638, 644 n.1 (6th Cir. 2006)(citing United States v. Booker,

  125 S.Ct. 738 (2005).

                                     INTRODUCTION

         The brief is filed pursuant to 18 U.S.C. Section 3553(a), 18 U.S.C. 3353(b)

  and U.S.S.G. 5K2.20, and is submitted by Defendant Martaze Davis, by and

  through his attorney, Steven Scharg, in support of his Motion for Downward

  Variance in the instant offense.

         On August 17, 2017, Defendant Davis was named in a One Count

  Indictment charged with Felon in Possession of a Firearm and Ammunition in

  violation of 18 U.S.C. Section 922(g)(1) and 924.




                                           3
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.139 Filed 10/18/19 Page 4 of 12




         On May 23, 2019, Defendant Davis plead guilty to Count One of the

  Indictment. On June 26, 2019, a Pre-Sentence Investigation Report was

  submitted declaring an offense level of 19 and a criminal history category of IV.

  Based upon this computation, the probation department calculated a sentencing

  guideline range of 46-57months.

         The guideline range for this offense is too harsh and it is greater than

  necessary to satisfy the purpose of sentencing. Moreover, Defendant Davis is 28

  years old and was employed at the time this offense was committed. Finally, this

  advisory guideline range overly reflects Defendant’s actions in this matter.

  Therefore, Defendant Davis respectfully requests that this Court grant his Motion

  for Downward Variance under 18 U.S.C. Section 3553(a).

                               STATEMENT OF FACTS

         On August 8, 2017, Detroit Police Officers were on routine patrol when

  they observed a group of individuals shooting a music video in front of a

  residence on Wayburn Street in Detroit. When the Officers approached, they

  observed Defendant Davis walk up to a vehicle that was parked in the street and

  discard a large object and discard it in the vehicle. It was later discovered that

  the object was a weapon. Defendant had a prior felony conviction so he wasn’t

  eligible to be in possession of any type of weapon.




                                            4
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.140 Filed 10/18/19 Page 5 of 12




                                     ARGUMENT

         I.    DEFENDANT DAVIS’ MOTION FOR DOWNWARD VARIANCE
              SHOULD BE GRANTED BECAUSE THE ADVISORY GUIDELINE
                            RANGE IS TOO HARSH

         Defendant Davis is entitled to a downward variance because there is no

  minimum mandatory sentence and the advisory guideline range of 46-57 months,

  is too harsh and will result in a sentence “greater than necessary” in the context

  of Defendant’s charge of Felon in Possession of a Firearm and Ammunition. “[A]

  district court’s mandate is to impose a sentence sufficient, but not greater than

  necessary, to comply with the purposes of section 3553(a)…”United States v.

  Foreman, 436 F.3d 638, 644 n.1 (6th Cir. 2006).

         In United States v. Booker, 543 U.S. 220, 125 S.Ct.738, 160 L.Ed.2d 621

  (2005), the Supreme Court invalidated the mandatory use of the Sentencing

  Guidelines and held they are now “effectively advisory”. We have held that

  “[o]nce the appropriate advisory guideline range is calculated; the district court

  throws this ingredient into the section 3553(a) mix.” United States v McBride,

  434 F.3d470, 476, (6th Cir. 2006). The District Court, in sentencing, should

  consider the nature and circumstances of the offense, the characteristics of the

  defendant, the kinds of sentences available, the sentencing guideline range,

  policy statements from the Sentencing Commission, the need to avoid

  sentencing disparities, and the need to provide restitution to the victims. See 18

  U.S.C. Section (a)(1)(3)-(7).




                                            5
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.141 Filed 10/18/19 Page 6 of 12




                   A. History and Characteristics of the Defendant

     “Under the Guidelines, courts traditionally were forbidden to consider the

  defendant’s age…his education and vocational skills…his mental condition… his

  physical condition including drug or alcohol dependence… and his family ties and

  responsibilities… in the wake of Booker…these factors are important to consider

  in fashioning a just sentence.” United States v Pacheco, 386 F.Supp.2d 1198,

  1204 (D.N.M. 2005) emphasis added. The Guidelines are now “generalized

  recommendations about the range of sentences appropriate for certain crimes

  committed by individuals with certain backgrounds.” United States v Buchanan,

  449 F.3d 731, 736 (6th Cir. 2006)(J. Sutton, concurring). “[W]hile the [g]uidelines

  remain important, they are now just one of the numerous factors that a district

  court must consider when sentencing a defendant.” United States v McBride,

  434 F.3d 470 (6th Cir. 2006).

     In United States v Collington, 461 F.3d 805 (6th Cir. 2006), Collington pled

  guilty to possession with intent to distribute more than 50 grams of crack cocaine,

  felon in possession of a firearm, and possession of a machine gun. Based upon

  an offense level of thirty-three and criminal history III, he anticipated a guideline

  range of 168-210 months. However, upon review of the Pre-Sentence Report,

  the district court recalculated Collington’s numbers and decided that his offense

  level was thirty-three and his criminal history was IV. This resulted in an advisory

  guideline range of 188-235 months, but ultimately the district court granted him a

  downward variance and sentenced Collington to 120 months.




                                            6
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.142 Filed 10/18/19 Page 7 of 12




     At Collington’s sentencing hearing, the district court carried out a “three step

  process”. The first step was to calculate the appropriate advisory guideline

  range, calculated to be 188-235 months. The second and third steps of the

  court’s analysis consisted of determining whether a variance from the guideline

  range would be appropriate in this case and considering the section 3553(a)

  factors and the guideline range to determine what sentence would be a

  “reasonable sentencing option for this Defendant”.

     The district court explained that such a variance was justified in this case

  because of a number of factors, which the guidelines did not take into account.

  For instance, the court found that despite Collington having a criminal history IV,

  the defendant had never been in custody for any substantial period of time. In

  addition, the criminal history did not reflect that this was the first time the

  defendant had been caught with this quantity of drugs and guns. Moreover, the

  court took into consideration Collington’s personal history and the severity of the

  crimes in question. Collington’s personal history consisted of his father being

  murdered in their home when Collington was only nine and then losing his

  mother two years later to cancer. Consequently, the court ordered Collington

  undergo mental health counseling, and that after imprisonment, he would be

  under supervised release for five years, to include aggressive drug testing. The

  Government appealed the sentence as being unreasonably low. The appellate

  court, however, affirmed the district court’s sentence as being reasonable stating

  that the district court took the time to consider arguments from defense counsel,




                                             7
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.143 Filed 10/18/19 Page 8 of 12




  the government, and questioned Collington himself about the current charges,

  his history, and his desire to reform.

         In this instance, Defendant Davis’ criminal history, personal history, and

  severity of his criminal activity should also be considered at sentencing.

  Defendant Davis’ criminal history yields a category IV. Although Defendant has a

  prior felony conviction for an Armed Robbery conviction in 2007, when he was

  juvenile at age 16, he has not had any other felony convictions as an adult.

  Defendant Davis does have some misdemeanor convictions for possession of

  controlled substances, however, there has been any assaultive or violent

  convictions since he learned his lesson when he was a juvenile offender.

     Mr. Davis did obtain a GED while incarcerated. He spends his entire time in

  the music industry. He has been working as a music entertainer and

  incorporated a Limited Liability Corporation called 42 Entertainment. Mr. Davis

  operates his music under the name of “42 Twin”. He is very well known

  throughout the United States and performs throughout the State of Michigan. His

  potential as a musician has been restricted as a result of this case. Mr. Davis

  has been viewed millions of times on Youtube and has been very successful.

         Notwithstanding the severity of his crime, Defendant Davis’ guideline

  range of 46-57 months will be too harsh if imposed against him. The sentence

  will be “greater than necessary” and it will not promote respect for the law, nor

  will the sentence be just. Accordingly, Defendant Davis should receive a

  downward variance and receive a sufficient sentence that is not greater than

  necessary.




                                           8
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.144 Filed 10/18/19 Page 9 of 12




     Defendant Davis should receive a downward variance because the

  Guidelines do not adequately consider that he is 28 years old, who has a good

  relationship with his family, and has not had any violent or felony drug

  convictions as an adult. He had a relationship with his significant other and had

  two children. His children’s mother is a stewardess for Delta Airlines. Defendant

  Davis has a third child from a different woman. To show you the maturity and

  responsibility of Defendant Davis, Mr. Davis took custody of his this child as a

  result of the mother’s inability to do so.

     It is sad that Defendant Davis is in this situation. He has turned his life

  around from being a troubled juvenile in the streets of Detroit, committing

  robberies at a young age, to a mature father who found his nitch in the music

  industry, not knowing how far his success might take him. He is being

  sentenced for the charge of Felon in Possession of a Firearm and Ammunition

  but not because he was stopped walking down the street with a weapon in his

  waistband, nor for driving in a motor vehicle with a weapon under the seat, not

  while committing another felony, but for making a video for his employment.

     Mr. Davis has done a lot of wonderful things while this case has been

  pending. Mr. Davis adopted children last Christmas and provided them with gifts.

  He has assisted teenagers with accomplishing their GEDs and finding

  employment. Mr. Davis has gone to schools to speak with teenagers on the

  impact of gang violence in the community. He had met with Mayor Duggan to try

  and prevent violence in his neighborhood. Mr. Davis had mentored thirty kids to




                                               9
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.145 Filed 10/18/19 Page 10 of 12




   record and learn music techniques with some of the top music producers in the

   Detroit area.

      While this case has been pending, Mr. Davis has completed a three month

   drug program. It consisted of being at the program three days a week, three

   hours a day, and he was the only one out of twelve people to complete the

   program. Mr. Davis also completed ten months on house arrest.

     Therefore, a sentence below the guidelines will be sufficient and not excessive

   in light of his age, minimal criminal history, and since Mr. Davis has changed his

   lifestyle. The community does not have to worry about Mr. Davis returning to

   illegal activity. He definitely sees that there are serious repercussions for

   committing these offenses.

      Accordingly, a downward variance to probation should definitely be

   considered. Defendant Davis has proven that within the two years this case has

   been pending, he has not been arrested for any new charges, there has not been

   any serious bond violations, and he has been in compliance with pretrial

   services. Mr. Davis has worked extremely hard with his music and without any

   further education, he has been quite successful. Any confinement could really

   put a damper on his life. We believe this Honorable Court could take a gamble

   with a non-custodial sentence and let Mr. Davis prove that he can comply with all

   the conditions set by this Court.

                                         CONCLUSIOn

          Defendant Davis’ Motion for Downward Variance should be granted

   because a guideline sentence of 46-57 months will be too harsh and “greater




                                            10
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.146 Filed 10/18/19 Page 11 of 12




   than necessary”. Such a sentence will not promote respect for the law and it will

   not provide a just punishment.

         WHEREFORE, Defendant Davis respectfully requests that this Honorable

   Court grant his Motion for Downward Variance in this matter.

                                          Respectfully submitted,


                                            s/Steven Scharg________
                                            STEVEN SCHARG
                                            Attorney for Defendant
                                            615 Griswold, Suite 1125
                                            Detroit, Michigan 48226
                                            (313) 962-4090
                                            Mi Bar No. P43732
                                            Scharg1924@gmail.com
         Dated: October 18, 2019




                                          11
Case 2:17-cr-20542-SJM-EAS ECF No. 41, PageID.147 Filed 10/18/19 Page 12 of 12




                             UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

         UNITED STATES OF AMERICA,                 HON. STEPHEN J. MURPHY
                                                   CASE NO. 17-20542
                Plaintiff,

         vs.

         MARTAZE DAVIS,

              Defendant.
         ________________________/

                                  CERTIFICATE OF SERVICE

           I hereby certify that this Motion for Downward Variance was electronically
   filed this date, served electronically or by mail to the following:

                                AUSA ANDREW PICEK
                                AUSA RAJESH PRASAD
                                211 W. Fort Street, #2001
                                Detroit, Michigan 48226
                                Andrew.Picek@usdoj.gov
                                Rajesh.prasad@usdoj.gov



                                                   s/Steven Scharg____
                                                   STEVEN SCHARG
                                                   Attorney for Defendant
                                                   615 Griswold, Suite 1125
                                                   Detroit, Michigan 48226
                                                   (313) 962-4090
                                                   Scharg1924@gmail.com
   Dated: October 18, 2019




                                           12
